Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 2/11/2022 are entered. 
Foreign priority is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163), in view of Asfia (US 6,526,775), and in view of Vaisman et al (US 9,676,484).
Claim interpretation note: “ambient air” is used throughout the claims. Which generally refers to the condition of air in the immediate surroundings. However the “ambient air” as used throughout the disclosure passes through elements changing the air’s temperature/pressure, and therefor would no longer be considered to be ambient. “Ambient air” in this instance is understood in light of the specification to be air that at one time was ambient (or air surrounding the aircraft) and does not refer to the instantaneous condition of the air.
Regarding claims 1 and 8, Klimpel discloses an aircraft air conditioning system with:
a mixer (46),
a recirculation air line (48) connected to the mixer, wherein recirculation air taken from an aircraft cabin (42) flows through the recirculation air line to the mixer (46),
an ambient air line (12) configured to be flown through with ambient air and being connected to the mixer (46) n order to supply ambient air to the mixer,
at least one ambient air compressor (18a) arranged in the ambient air line (12) compressing the ambient air flowing through the ambient air line and
a refrigerating apparatus (56), which comprises a refrigerant circuit configured to be flown through with a refrigerant as well as a refrigerant compressor (60) arranged in the refrigerant circuit, wherein the refrigerant circuit is coupled thermally to the ambient air line (at evaporator 32), in order to transfer heat from the ambient air flowing through the ambient air line to the refrigerant circulating in the refrigerant circuit before the ambient air is supplied to the mixer (46).
Klimpel lacks a cabin exhaust air line with turbine.
Asfia discloses (refer to figures 3 and 4) an aircraft air conditioning system with a cabin exhaust air line (through valve 112),
a cabin exhaust air turbine (110), which is connected to the cabin exhaust air line and is coupled to an ambient air compressor (14) arranged in an ambient air line and is configured to expand the cabin exhaust air (from cabin 114) flowing through the cabin exhaust air line and to drive the at least one ambient air compressor (4:40-43) arranged in the ambient air line, and a turbine exhaust air line (52) connected to an outlet of the cabin exhaust air turbine (110), wherein the turbine exhaust air line opens into the ram air duct (4:60-63).
It would have been obvious to one of ordinary skill in the art to have provided Klimpel with the cabin exhaust turbine arrangement of Asfia in order to conserve power and reduce drag by reducing use of RAM air (4:56-67). 
Klimpel lacks an evaporator coupled with the recirculation air line (48).
Vaisman discloses (refer to figure 9 unless otherwise noted) a refrigerating apparatus comprising an evaporator (916), which is configured to thermally couple the refrigerant circuit and the recirculation air line (932), in order to transfer heat from the recirculation air flowing through the recirculation air line to the refrigerant flowing through the refrigerant circuit.
It would have been obvious to one of ordinary skill in the art to have provided Klimpel with the recirculation air line evaporator as taught by Vaisman in order to condition return air for passenger comfort.
Regarding claims 2 and 9, 
Regarding claims 5 and 12, Klimpel discloses a turbine exhaust air line connected to an outlet of the cabin exhaust air turbine opens into a ram air duct (outlet of Asfia directed to RAM duct; combined with RAM air 100).
Regarding claims 6 and 13, Klimpel and Asfia disclose a control device, which is configured to control the operation of the cabin exhaust air turbine in dependence on the flight altitude of an aircraft equipped with the aircraft air conditioning system (5:1-14 of Asfia). Asfia provides for the control per se, but is silent concerning a device/controller therefor. Therefor because control is used by Asfia to accomplish the disclosed control there is a controller. Alternatively to the extent that the control disclosed by Asfia is manual it has been held that it is obvious to automate a manual process. Therefor it would have been obvious to one of ordinary skill in the art to provide a controller in order to perform the disclosed control without user action.
Regarding claims 7 and 14, Klimpel and Asfia disclose the control device is configured to operate the cabin exhaust air turbine when an aircraft is flying at a flight altitude (5:4-5 “high altitude” and 4:55-67 “cruise phase” both to Asfia). Klimpel is silent concerning a precise altitude. Examiner takes official notice that airline cruising altitude is typically between 31000 and 38000 feet or about 9448-11582m. Therefor the “cruise phase” of the prior art is understood to fall within the >6000m range.
Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163), in view of Asfia et al (US 6,526,755), in view of Vaisman et al (US 9,676,484), and in view of Zywiak (US 5,461,882)
Regarding claims 3 and 10, Klimpel as modified discloses the aircraft air conditioning system of claim 2, but lacks a post heater. Zywiak discloses an aircraft air conditioning system wherein a post-heater (140) is arranged in a first section of the ambient air line downstream of a first ambient air compressor (116) and is thermally coupled to a cabin exhaust air line (200) 
Regarding claims 4 and 11, Klimpel as modified discloses the aircraft air conditioning system of claim 3. Zywiak provides for the post-heater 140. Klimpel discloses a heat exchanger (26) post compressor for dissipating heat from the compressed ambient air. Said heat exchanger includes a bypass (30) with bypass valve (28) in order to bypass said heat exchanger when cooling is not required ([0033]). Therefor as Klimpel provides for heat exchangers disposed downstream of the compressor to have a bypass for when cooling is not required, it follows in combination to similarly supply the “post-heater” with a bypass and valve in order to allow for temperature control of the ambient air to by supplied to the cabin.
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.
At the last paragraph of page 8, continuing to page 9, applicant argues that Klimpel cannot be modified to employ Asfia’s cabin exhaust arrangement. The examiner disagrees. Klimpel provides for the capturing of energy via turbines and providing that power to compressors. Pressurized cabin air certainly provides for usable energy. Asfia discloses capturing the energy from cabin air and supplying said energy to system compressors. While applicant purports “redundancy in operation” (page 9, line 4), Klimpel does not provide for energy capture of exhausted cabin air and therefor modification to provide this feature cannot be considered redundant. Further applicant discusses that “aircraft design is to 
Regarding the second full paragraph of page 9, applicant contemplates the removal of Klimpel’s turbine 70, however this is not required by the modification.
Regarding the first full paragraph of page 10, Applicant discusses the use of multiple turbines of Klimpel to power multiple compressors as purportedly detracting from the addition of another power source. However one could readily characterize this as acknowledgement of the utilization of plural power sources. Asfia identifies an additional power source available on an aircraft. Therefor utilizing an available power source would be a natural progression from the base reference of Klimpel.
Regarding the second full paragraph of page 10, applicant discusses the system of Asfia not relying on engine bleed air. There is no modification to provide Asfia with engine bleed air as a power source. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cremers et al (US 2010/0323601) – cabin exhaust to turbine with heat exchange upstream.
Plattner (US 10,723,463) – bypass arrangement
Crabtree et al (US 6,070,418) – two stage ACM.
Axe et al (US 7,040,112) – bypass arrangement
Sauterleute et al (US 6,595,010) – two stage ACM with bypass arrangement.
Cronin et al (US 4,434,624) – VC refrigeration cycle.
Bruno et al (US 8,915,095) – evaporator on return air line
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763